DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	This application contains claims directed to the following patentably distinct species:  Species 1, Embodiment I, Figs. 1-27, ; Species 2, Embodiment II, Fig. 28; Species 3, Embodiment III, Figs. 29, 30; Species 4, Embodiment IV, Fig. 31; Species 5, Embodiment V, Fig. 32 ; Species 6, Embodiment VI, Fig. 33; Species 7, Embodiment VII, Figs. 34, 35.  The species are independent or distinct because Species 2 includes a plurality of high voltage transistors TrNH2, located in the P-type well region (not in the semiconductor substrate region 100s) instead of the plurality of high voltage transistors TrNH (Fig. 23). Species 3 includes low voltage transistors TrNL2 and TrPL2 in the storage device and the silicide regions (348, 358) are formed at the portions of high impurity concentration (248, 258).  In Species 4, “the input/output circuit region RIO is formed inside the memory cell array region RMCA (the region that overlaps with the memory cell array region RMCA when viewed from the Z direction).  According to this configuration, the area of the memory die MD may be reduced.  Further, when the memory cell array MCA is provided on one wafer, and the peripheral circuit PC is provided on another wafer, the high voltage transistors are also provided on the wafer of the peripheral circuit PC, and thus, it is relatively difficult to reduce the thickness of the wafer of the peripheral circuit PC. In this case, for example, it may be conceived to reduce the thickness of the wafer of the memory cell array MCA, and provide the bonding pad electrodes Px on the same wafer.  In this configuration, in order to connect the bonding pad electrodes Px provided on the chip of the memory cell array MCA to the input/output control circuit I/O and the logic circuit CTR provided on the chip of the peripheral circuit PC, it is necessary to provide contact electrodes that extend in the Z direction, on the chip of the cell array MCA. Further, such contact electrodes need to bearranged to avoid the configuration of the memory cell array MCA. Accordingly, when the memory cell array MCA is provided on one wafer, and the peripheral circuit PC is provided on another wafer, the input/output circuit region R1 may not be provided inside the memory cell array region RM4cA.  By contrast, in the semiconductor storage device according to the present embodiment, all of the bonding pad electrodes Px, the input/output control circuit I/O, and the logic circuit CTR are provided on the chip CE. Accordingly, the position of the input/output circuit region RIO may be adjusted without being restricted from the position of the memory cell array MCA..  In addition, these species are not obvious variants of each other based on the current record.”  In Species 5, “at least a portion of the address decoder 22 is provided on the chip CM, rather than the chip CP.  That is, the address decoder 22 according to the first embodiment is made up by the low voltage transistors provided on the chip CP. Meanwhile, at least a portion of the address decoder 22 according to the present embodiment is made up by the high voltage transistors provided on the chip CM.  Also, “a portion of the bonding 67PATENTAtty. Dkt. No. TAI/3176USelectrodes PI1 and P12 functions as a portion of a data bus connected between the address register ADR and the address decoder 22. Further, the data bus is used for transferring a block address in the row address RA.  Here, in the structure of the first embodiment, for example, when the number of memory blocks BLK in the memory cell array MCA is 1,000, about 1,000 bonding electrodes are required for selecting the memory blocks BLK. Meanwhile, in the structure of the embodiment, for example, about 10 bonding electrodes that correspond to the number of bits of a block address may be required for selecting the memory blocks BLK.  That is, according to the present embodiment, the number of bonding electrodes required for the connection between the chips may be further significantly reduced. As a result, the required accuracy of the alignment when the chips are bonded to each other may be further relaxed, so that the yield of the semiconductor storage device may be further improved.  Further, the low voltage transistors may operate at a higher speed than the high voltage transistors. Accordingly, it is preferable to provide the circuit that operates at a relatively high speed, on the chip CeP. Here, the operation speed of the address decoder 22 may be slow, as compared with other circuits.   Atty. Dkt. No. TAI/3176USFurther, FIG. 32 illustrates the configuration in which the portion of the address decoder 22 that decodes a block address is provided on the chip CM. However, a portion of the address decoder 22 to be provided on the chip CM may be appropriately adjusted. For example, the portion of the address decoder 22 that decodes a page address (the portion illustrated in FIG. 6) may be provided on the chip CM. In this case, for example, at least a portion of the plurality of bonding electrodes PB1 provided in the voltage generation circuit region RVGH, and at least a portion of the plurality of bonding electrodes P12 bonded to the plurality of bonding electrodes PB1 function as a portion of the data bus connected between the address register ADR and the address decoder 22.”  In Species 6, “the memory cell array region RMCA is divided into two regions in the X direction, and the row 70PATENTAtty. Dkt. No. TAI/3176USdecoder region RRDH is formed between the two regions. Further, the hookup region RHU is formed between the memory hole region RMH and the row decoder region RRDH- Further, in the semiconductor storage device according to the sixth embodiment, the high voltage transistor TrNH2 according to the second embodiment may also be adopted. Further, in the semiconductor storage device according to the sixth embodiment, the low voltage transistors TrNL2 and TrPL2 according to the third embodiment may also be adopted. Further, in the semiconductor storage device according to the sixth embodiment, the input/output circuit region RIo may be formed at a position that overlaps with the memory cell array region RMCA when viewed from the Z direction, as in the fourth embodiment. Further, in the semiconductor storage device according to the sixth embodiment, at least a portion of the address decoder 22 may be provided on a chip CM, rather than the chip CP, as in the embodiment.”  In Species 7, “the semiconductor storage device according to the seventh embodiment includes the chip CM', instead of the chip CM. The chip CM' is basically similar in configuration to the chip CM, and is provided with a semiconductor substrate 100', a transistor layer LTR formed above the semiconductor substrate 100', a plurality of wiring layers DO, D1, and D2 formed above the transistor layer LTR, a memory cell array layer LMCA formed above the plurality of wiring layers DO, D1, and D2, and a plurality of wiring layers MO', M1', and M2' formed above the memory cell array layer LMCA.  The semiconductor substrate 100' is basically similar in configuration to the semiconductor substrate 100. However, the semiconductor substrate 100' is separated from the configuration of the memory cell array MCA. Further, the arrangement of the high voltage transistors on the semiconductor substrate 100' is different from the arrangement of the high voltage transistors on the semiconductor substrate 100. In the transistor layer LTR, the plurality of high voltage transistors TrNH and TrPH and a plurality of contacts CSH' are provided. Each contact CSH' is basically similar 72PATENTAtty. Dkt. No. TAI/3176USin configuration to the contact CSH. However, as illustrated in FIGS. 18 to 20, the upper end of the contact CSH is provided near or above the upper end of the semiconductor column 120. Meanwhile, as illustrated in FIGS. 34 and 35, the upper end of the contact CSH' is provided below the lower end of the semiconductor column 120. The plurality of wirings in the wiring layers DO, D1, and D2 are electrically connected to at least either one of the configuration of the memory cell array MCA and the configuration of the peripheral circuit PC via, for example, the contacts CSH' . The wiring layers DO, D1, and D2 include a plurality of wirings d0, dl, and d2, respectively. Each of the plurality of wirings d0, dl, and d2 may include, for example, a stacked film of a barrier conductive film such as titanium nitride (TiN) and a metal film such as tungsten (W).  The memory cell array layer LMCA is provided with structures substantially similar to the structure of the memory hole region RMH and the structure of the hookup region RHU in the device layer LDH of the chip CM. However, the lower end of the semiconductor column 120 according to the present embodiment is connected to a conductive layer 112, rather than the upper surface of the semiconductor substrate 100. The conductive layer 112 includes, for example, a semiconductor layer such as polycrystalline silicon (Si) 73PATENTAtty. Dkt. No. TAI/3176UScontaining N-type impurities such as phosphorus (P). Further, in the memory cell array layer LMCA according to the present embodiment, a conductive layer 111' is formed, instead of the conductive layer 111. The conductive layer 111' is, for example, a semiconductor layer such as polycrystalline silicon (Si) containing N-type impurities such as phosphorus (P).   Further, as illustrated in FIG. 35, a through contact region RC4 may be formed in a portion of the memory cell array layer LMCA. The through contact region RC4 includes a plurality of insulating layers 110A arranged in the Z direction, and a plurality of through contacts C4 that extends in the Z direction. Each insulating layer 110A is, for example, an insulating layer such as silicon nitride (Si3N4) . Although not illustrated, an insulating layer 101 is formed between the plurality of insulating layers 110A arranged in the Z direction. Each through contact C4 may include, for example, a stacked film of a barrier conductive film such as titanium nitride (TiN) and a metal film such as tungsten (W) . The through contact C4 penetrates the plurality of insulating layers 110A stacked in the Z direction, and extends in the Z direction to electrically connect the configuration of the wiring layer D2 and the configuration of the wiring layer MO' to each other.  The plurality of wirings in the wiring layers MO', 74, PATENTAtty. Dkt. No. TAI/3176USM1', and M2' are electrically connected to, for example, at least either one of the high voltage transistors in the chip CM and the low voltage transistors in the chip CP. For example, the wiring layers MO', M1', and M2' may be substantially similar in configuration to the wiring layers M1, M2, and M3.”
68PATENT
In the instance that Species 7 is chosen, the application contains claims directed to the following patentably distinct Sub-species:  
Sub-species A, Fig. 36;
Sub-species B, Fig. 37;
Sub-species C, Fig. 38;
Sub-species D, Fig. 39;
Sub-species E, Fig. 40; 
The Sub-species are independent or distinct because Sub-species B includes 8 memory cell regions RMCA, four in the X direction and 4 in the Y direction.  In Sub-Species C, the row decoder region does not overlap with the memory cell array region.  Sub-species D includes 8 memory cell regions RMCA, four in the X direction and 4 in the Y direction as well, however the chip area in the Y direction is increased.  In Sub-Species E, the increase in area of the chip  is prevented due to the configuration as explained within the specification.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a) the inventions have acquired a separate status in the art in view of their different classification;
b) the inventions have acquired a separate status in the art due to their recognized
divergent subject matter; c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); d) the prior art applicable to one invention would not likely be applicable to another invention; e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 17, 2022